Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered December 13, 1990, convicting defendant, after a jury trial, of attempted murder in the second degree, attempted assault in the first degree, assault in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third *345degree, and sentencing him as a predicate violent felony offender to concurrent terms of 6 to 12 years for attempted murder, 4 to 8 years for criminal possession of a weapon in the second degree, and SV2 to 7 years on each remaining count, unanimously affirmed.
Defendant confronted the complainant, to whom he was known, claiming that the complainant had been sitting on defendant’s father’s car. Defendant pulled a gun and fired several shots in the direction of the fleeing complainant, inadvertently wounding a bystander.
We find no basis to disturb the hearing court’s findings on credibility (see, People v Prochilo, 41 NY2d 759, 761), particularly its conclusion that complainant knew defendant from the neighborhood, and we note that defendant had ample opportunity to cross-examine the complainant at the hearing on the issue of the complainant’s claim that he was familiar with the defendant from the neighbor (cf., People v Rodriguez, 79 NY2d 445).
Defendant’s claim the the complainant’s identification testimony was improperly bolstered by a detective’s testimony that he had arrested defendant after a lineup is unpreserved as a matter of law and we decline to review it in the interest of justice. Were we to review, we would. find it to be without merit (People v Middleton, 159 AD2d 350, lv denied 76 NY2d 792; see generally, People v Rice, 75 NY2d 929, 932).
We have examined defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.